DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of Veidman et al. (USPN 11,195,274). This is a statutory double patenting rejection.
	


Allowable Subject Matter
Claims 1-20 are rejected under 101 as sated above. These claims would be allowable if amended to overcome the 101 rejection for the reasons below:

Regarding claim 1, Kong et al. (“Cancer metastasis detection via spatially structured deep network”) discloses:
receiving a tissue image of a slide including tissue extracted from the patient (see section 2.1, receiving a whole-slide image (WSI) of a patient);
segmenting tissue objects of the tissue image; creating a plurality of tissue image patches from the segmented tissue objects of the tissue image (see section 2.1, dividing the WSI into patches);
classifying, by a patch-level classifier, each of the plurality of tissue image patches into at least one patch-level tissue type, wherein each of the classified tissue image patches is associated with a relative location within the tissue image (see sections 2.1 and 2.4 and fig 2, classifying each patch to generate a binary mask on a probability map, wherein the classification of a patch is based on a relative location of the patch in the WSI);
analyzing, by a slide-level analysis code, the classified at least one patch-level tissue type for each of the plurality of tissue image patches outputted by the patch-level classifier, for computing at least one slide-level tissue type for the tissue image; providing the at least one slide-level tissue type (see section 2.4 and fig 2, analyzing the binary mask on the probability map of the patches, for computing and displaying a final confidence score for metastasis classification of the WSI).
However, Kong does not disclose analyzing, by a slide-level analysis code, the classified at least one patch-level tissue type AND associated relative location for each of the plurality of tissue image patches outputted by the patch-level classifier, for computing at least one slide-level tissue type for the tissue image. Rather, Kong discloses that a patch classification result already incorporates the relative location of a patch (i.e., Kong does not disclose that the relative location of a patch is a piece of information separate from the patch classification result, to be considered together with the patch classification result for further analysis).
Kong further recites (see section 2.2) that such relative location of a patch may be considered as a post-processing after patch classification, which would be more conceptually aligned with the claimed invention, however, lacks detailed descriptions of how such algorithm would be carried out.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668